Citation Nr: 1445397	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-16 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 10, 1945, to August 1, 1945, and from October 10, 1945, to December 22, 1945, with training prior to May 10, 1945.  He died in November 2009 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The issue of entitlement to adjustment of the appellant's income based on unreimbursed medical expenses for the time period of January 1, 2009, to November 6, 2009, has been recharacterized as entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses for the purposes of accrued benefits for the reasons discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  Prior to his death in November 2009, an August 2009 administrative decision awarded the Veteran a nonservice-connected pension.  Previously, his claim had been denied due to not having the requisite amount of service.  However, it appears that the RO recalculated the Veteran's days in service to include training prior to May 10, 1945, so that he met the requirement for pension benefits.  See April 2009 email correspondence.  

In December 2009, the appellant filed a dependency and indemnity compensation (DIC) claim.  In January 2010, she submitted a medical expense report for her and the Veteran's medical expenses from January 2009 through December 2009.  In an April 2010 statement, the appellant argued that she should be reimbursed for the expenses incurred prior to the Veteran's death as he was in receipt of a nonservice-connected pension.  Essentially, a liberal reading of the appellant's contentions indicates that she is arguing for an increased rate of the Veteran's pension based on unreimbursed medical expenses, for purposes of accrued benefits.  As such, the Board has recharacterized the issue, which the RO certified to the Board as whether the 2009 expenses can be deducted from the appellant's income for death pension benefit purposes.

During this appeal, the RO has not considered the appellant's claim as one of accrued benefits on the merits.  In a September 2013 supplemental statement of the case, the RO indicated that consideration of accrued benefits was a moot point as the Veteran should not have been in receipt of a nonservice-connected pension to begin with.  However, as the RO had already found in August 2009 that the Veteran was entitled to a nonservice-connected pension and as there is no indication that clear and unmistakable error has been found in such determination, the Board concludes that the appellant's claim for accrued benefits should be considered on the merits.  

Therefore, the Board finds that a remand is necessary so that the RO may adjudicate the appellant's accrued benefits claim, which is essentially that medical expenses from January 2009 to November 6, 2009 should be taken into account in calculating the Veteran's pension in his final year.  None of the adjudications in this case have provided the law and regulations pertinent to an accrued benefits claim.  See 38 C.F.R. § 19.29 (2013).  As a result, the Board must remand the issue for the RO to consider it in the first instance.  This action is necessary to ensure that the appellant is afforded full due process of law.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant has not been provided any notification regarding her claim for accrued benefits.  As such, the appellant must be provided a proper notification letter on remand.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notification letter as to her claim for entitlement to the a higher rate of the Veteran's pension benefits for the time period prior to his death with consideration of his medical expenses from January 2009 November 2009 for the purposes of accrued benefits.  The notification letter should include the pertinent law and regulations for calculation of pension benefits and accrued benefits claims. 

2.  Adjudicate the claim for entitlement to the a higher rate of the Veteran's pension benefits for the time period prior to his death with consideration of his medical expenses from January 2009 to May 2008 for the purposes of accrued benefits.  If the RO determines that any additional unreimbursed medical expenses may be considered in calculating the Veteran's pension award, the RO should determine whether there are accrued benefits payable to the appellant.

3.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



